DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 11/13/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
	
Response to Arguments
Applicant’s arguments, filed 5/1/2020, with respect to double patenting have been fully considered and are persuasive in view of the Terminal Disclaimer also filed on 4/5/2021.  The non-statutory double patenting rejection of 10/5/2020 has been withdrawn.

Allowable Subject Matter
Claims 1-8, 17-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims of the present application are directed to a transmitter and receiver implementing peak to average power ratio (PAPR) reduction, the receiving apparatus comprising: 


The closest prior art of Yun et al. (US 2008/0298490) discloses the receiving apparatus described above. 
Yun et al. also discloses a transmitter comprising at least one processor to implement: a pilot inserter to insert pilots into first carriers of an OFDM symbol, and PAPR reducer configured to generate a signal for reducing PAPR of the OFDM symbol, wherein the FFT size of the OFDM symbol is 16k.

However, the prior art does not disclose that the PAPR receiver or transmitter generates the signal for reducing the PAPR of the OFDM symbol using a set of carriers having carrier indices as listed in claims 1 and 17. The particular combination of carriers and corresponding carrier indices used to generate the signal for reducing PAPR, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/10/2021